PER CURIAM.
We affirm the trial court’s ruling that the filing of the appellant’s latest Rule 3.850 motion constitutes an abuse of process. Because his appeals are dissipating limited judicial resources, and we expect they will continue, the appellant, Jeff Orr, is prohibited from filing with this court any further pro se pleadings concerning his convictions and sentences. Accordingly, absent any further order by this court, any further pleadings regarding these convictions and sentences will be summarily rejected and returned by the clerk of this court, unless that pleading is filed by a member in good standing of the Florida Bar. See Pinkney v. State, 682 So.2d 1182 (Fla. 5th DCA 1996); Johnson v. State, 680 So.2d 1101 (Fla. 5th DCA 1996); Holmes v. State, 669 So.2d 360 (Fla. 5th DCA 1996); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995); Johnson v. State, 652 So.2d 980 (Fla. 5th DCA 1995).
AFFIRMED.
DAUKSCH, COBB and ANTOON, JJ., concur.